Citation Nr: 0942350	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-14 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to 
September 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).


FINDING OF FACT

The medical evidence of record does not show current 
bilateral hearing loss related to the Veteran's military 
service, or any incident therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  


In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's November 2003 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The VA has also provided the Veteran with a VA 
audiological examination to determine the etiology of any 
bilateral hearing loss found.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Historically, the Veteran served on active duty in the Air 
Force from October 1953 to September 1957.  His Form DD-214 
lists his inservice specialty as Aircraft Electrical 
Repairman.  In October 2003, the Veteran filed his claim 
seeking service connection for bilateral hearing loss.  He 
attributes his hearing disorder to his inservice exposure to 
loud jet engine noise.

The Veteran's service treatment records show no complaints, 
symptoms, or diagnosis of hearing loss during active duty 
service.  His October 1957 separation examination noted that 
his ears were normal, and that whispered and spoken voice 
testing revealed 15/15 hearing acuity, bilaterally.  

After discharge from military service, the Veteran underwent 
a medical examination in November 1965 for enlistment into 
the Air Force Reserve.  The audiological examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
5
5
LEFT
5
5
5
20
25

While the examining physician noted a "slight" high 
frequency loss in one ear, the audiological evaluation 
results did not show a bilateral hearing loss for VA 
purposes.  In addition, in February 1966, another Air Force 
Reserve audiological examination also did not show a 
bilateral hearing loss for VA purposes.  The audiological 
examination revealed pure tone thresholds, in decibels, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
15
LEFT
-5
-5
-10
0
10

In November 2003, the Veteran underwent a VA audiological 
examination.  The audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
55
85
LEFT
5
20
25
65
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 in the left ear.  The 
examination report noted a diagnosis of severe high frequency 
sensorineural hearing loss in both ears.  The audiological 
evaluation revealed a hearing disability for VA purposes.  
See 38 C.F.R. § 3.385.  However, based upon review of the 
claims folder, the history of symptoms reported by the 
Veteran, and examination of the Veteran, the examiner opined 
that the Veteran's current hearing loss was not related to 
his military service.  In support of this conclusion, the 
examiner noted the Veteran had two normal hearing tests 8 and 
9 years after his military service.  The examiner stated that 
while the Veteran reported that he was exposed to a great 
deal of noise in service, the fact that he had normal hearing 
nine years after being discharged from the service made it 
"less likely than not" that the Veteran's hearing loss was 
directly related to his military service.

Based upon the totality of the evidence, the Board concludes 
that service connection is not warranted for bilateral 
hearing loss.  The Veteran's service treatment records show 
no complaints, symptoms, or diagnoses of hearing loss.  As 
for the Veteran's contentions regarding his inservice 
exposure to loud jet engine noise, his DD-214 showed he 
served as an Aircraft Electrical Repairman thus his 
statements are consistent with his military service.  
However, there were no complaints or findings of the Veteran 
having hearing at the time of his discharge from service.  
Additionally, the November 1965 and February 1966 
audiological examinations, eight and nine years after his 
discharge from active military service, show that his hearing 
was normal at all frequencies, bilaterally.  

While the Veteran has a current diagnosis of bilateral 
hearing loss, there is no medical evidence of record that 
this disorder was diagnosed prior to 2003, over 40 years 
after separation from active duty.  This expansive period 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  

Moreover, there is no medical evidence of record linking the 
Veteran's current hearing loss to his military service.  The 
only medical evidence of record which addresses the etiology 
of the Veteran's hearing loss is the November 2003 VA 
audiology report which stated that the Veteran's currently 
diagnosed hearing loss was not related to his military 
service.  There is no evidence of continuity of 
symptomatology, and the first medical evidence of hearing 
loss was more than 40 years after service discharge.  While 
the Veteran's statements are competent to report that he was 
exposed to loud noise during service, the Veteran's 
contentions that his current hearing loss is related to his 
military service, as a layman, cannot be considered competent 
evidence to establish medical causation.  Moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The Board has considered the benefit of the doubt doctrine 
when making these findings, but the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b) 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for bilateral hearing loss is 
not warranted.  



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


